 CAMP CAB COMPANY159SIDNEY HULETTE AND TYLER MUNFORDd/b/a CAMP CABCOMPANYandCHAUFFEURS, TEAMSTERSAND HELPERSLOCAL UNION NO. 215, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL, Petitioner. Case No.9-RC-1807. April 15, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William G.Wilkerson,hearing officer.The hearing officer'srulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Chairman Herzog andMembersMurdock and Peterson].Upon the entire record in this case, the Board finds:1.The business of the Employer:The Employer is a partnershiporganizedto supply trans-portation services to the soldiers and otherpersonnel atCamp Breckenridge, Kentucky, a military reservation for thetraining of army inductees. For this purpose, the Employeroperates a fleet of some 34 taxicabs and a bus, the latter underthe name of the Union Bus Company. The Employer is licensedby the Public Service Commission of Kentuckyfor intrastatetransportation and it also operates under a contract with theArmy, requiring it to maintain an adequate transportationservice, at fixed rates, satisfactory to the commanding officerof the reservation. The Employer occupies a building, locatedon the reservation, under a lease from the Army, for which theEmployer pays a stipulated price. The cabs operate within thereservation and to and from Morganfield, a small town some 2miles distant. The bus covers the same territory, but operatesover fixed routes. The Employer receivesan annual grossincome of some $240,000 ayear, of which $175,000 to$180,000is derived from the taxicabservicewithin the reservation. TheEmployer estimated that 2? percent of the latterfares rep-resentsthe discharge or pickupof passengers transferring toor from an interstate bus line.''The evidence shows that the Employer's purchases amount to some$85,000 a year,of whichsome$36,000 was for gasoline purchased from the local distributors of the Gulf Oil Company,$1,500 for oil from the local agents of the Standard Oil Company,and approximately$48,000for new Ford cabs bought from a Ford dealer.Of the gasoline purchased,a portion was re-ceived from outside the State of Kentucky.The cabs supplied by the localForddealer wereobtained at Louisville,Kentucky,from a Ford assembly plant.We infer,in the absence ofevidence to the contrary,that the Louisville Ford assembly plant follows the practice of otherFord assembly plants outside the State of Michigan and obtains the bulk of its automotiveparts from points outside he State in which such plant is located.See Ford Motor Company,(Chicago Branch), 66 NLRB 1317; Ford Motor Company, 57 NLRB 1814.104 NLRB No. 10. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer contends that its operations are not in oraffecting commerce within the meaning of the Act. We find thatthe Employer's operations affect commerce within the meaningof the Act. We further find, in view of the Employer's contractwith the Army and the testimony of an army representativeto the effect that interruption of the services of the Employerwould burden the Army's transportation facilities, that theoperations herein constitute a part of the national defense effortand that it would effectuate the purposes of the Act to assertjurisdiction in this proceeding.'2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioner seeks a unit composed of all taxicab and busdrivers employed in the Employer's operations. The Employercontends that the appropriate unit should include all its em-ployees, including office and clerical employees, mechanics,janitors, and car -washing employees but excluding supervisors.The Board has frequently held that a unit limited to driversmay be appropriate for collective -bargaining purposes.3 Underall circumstances, including the absence of any bargaining his-tory, we are of the opinion that the bus and taxicab driversconstitute a separate appropriate unit.We find that the following employees constitute aunit appro-priate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act:All taxicab and bus drivers employed by the Employer in-cluding regular part-time drivers and dispatchers," but ex-cluding garage employees,5 janitor, office clerical employ-ees,6professional employees, guards, and all supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]2 WestportMoving andStorage Company,Crate MakingDivision, 91 NLRB902. Although thefacts in the present case do not meet the test recently establishedin Camb ldge Taxi Company,101 NLRB 1328,the latter case is not controlling where the independent factor of the nationaldefense relationship exists for the assertion of jurisdiction.9Gastonia Transit Company, 91 NLRB 894; cf. Pacific Trailways,91 NLRB 559.4Theparties agreedthat as thedispatchers were not supervisorswithin themeaning of theAct, they shouldbe included in the unit.5Excluded as garage employees employed in connectionwiththe Employer's garage atMorganfield are the mechanics,washers,and other garage personnel.See Skyview Transpor-tation Company, 92 NLRB 1664.BSee footnote 5, supra.As theevidenceshows thatone dispatcher-clerk,Moffitt,is engagedprimarily in bookkeeping and other office clerical work rather than dispatching,he isexcludedfrom the unit.See Modern Heat and Fuel Cothpany,89 NLRB 1345.